ON REHEARING.
OPINION
By MATTHEWS, J.:
The application for rehearing was granted because the Court desired further argument on the appellees’ contention, that as we had concluded that the appellant did not bear the relation of real party in interest to the cause of action sued upon, it necessarily followed that it could not be prejudiced by the judgment.
However, it should be remembered that while the appellant has conceded that as between it and The Leyman Corporation it would be obliged to account to the latter for the proceeds of any recovery, it has not admitted that it was not the real party in interest within the meaning of that phrase as used in §11,241 GC. It is true that the Common Pleas Court found it was not the real party in interest and rendered judgment against it for that reason, but it was no. more bound to consider that finding as a finality than the appellees are bound to consider as conclusive the decision of this Court that *542the trial court erred in overruling- the motion to have The Leyman Corporation made a party to the action. Each is entitled to exhaust the remedies provided by the law by seeking reviews on appeal.
By virtue of the trial court’s holding that the plaintiff was not the real party in interest and its refusal to order The Leyman Corporation made a party, a judgment in favor of the defendants against the plaintiff dismissing the action at its costs was entered — and this, notwithstanding the fact that it is admitted that the plaintiff was the holder of the legal title.
If the Court erred in entering this judgment it was prejudicial to the plaintiff appellant for two reasons — it dismissed its action and also adjudged the costs against it. That resulted from the overruling of the motions to make The Leyman Corporation a party to the action which deprived the. plaintiff of a trial upon the merits of the cause of action.
Under §11,624 GC, a judgment against the defendants in this sort of a case would carry the costs as a matter of law in favor of the successful litigant — original plaintiff or intervenor, or both. It is settled law in Ohio that a refusal to award nominal damages is not prejudicial error in and of itself, but if there is a right to recover costs, then it is prejudicial and ground for reversal. Hill v Butler, 6 Oh St., 207; Smith v Weed Sewing Machine Co., 26 Oh St., 562; Chambers v Frazier, 29 Oh St., 362; McCoy v Anderson, 15 Abs. 385; Coker v Richey, 22 A. L. R. (Or.) 745, at 752.
So we conclude that in any view, the plaintiff was a proper party to this action, had a real interest in the judgment that might be, and in fact was rendered, and was prejudiced by the terms of the judgment.
(2) The contention is made that The Leyman Corporation if any one, was prejudiced by the refusal of the Court to. order it made a party, and that it and it' alone had the right to appeal from the judgment. •
While there are special statutes authorizing an appeal by persons other than parties, the general statute §12223-5 GC makes no provision for the filing of a notice of appeal by any one other than a party to the action. The Leyman Corporation not having been made a party certainly does not come within the designation of party. Of course, if it had been made a party, it could have appealed. In 2 O. Jur., 189, it is stated:
“Generally speaking, the parties to a proceeding in error who were parties to the action in which the judgment or or*543der sought to be reversed was made, and their privies, are entitled to review the judgment or order in a proper case. Although no substantial right of the plaintiffs in error is affected by the order if they are parties to the action below, they may file a petition in error as for exaniple to protect officers of the county who although not parties to the action will be affected by the order made.
“It has been said that there.must be a judgment or order against one in order to entitle him to maintain an error proceeding. The mere fact that the judgment may affect the interests of one not a party to the action does not entitle him to prosecute error proceedings if there is no judgment against him. While the statute allows an appeal to be taken in an appealable case by a party, or other person directly affected, there is no other provision as to error cases. A stranger to the record cannot, without some showing of interest, take a proceeding in error.”
We believe the law of Ohio is that the right of appeal is limited to parties to the action in the absence of a specific statute enlarging the class, and that this class is governed by the general rule, and that, therefore, The Leyman Corporation had no right to appeal from this-judgment by which it is not bound, nor from the order overruling its motion to be made a party. It seems to us that this case differs from State, ex rel. v Guckenberger, 138 Oh St., 444, which was an action in mandamus on the relation of a taxpayer and the application to intervene was by another taxpayer who would have been bound by whatever judgment was rendered. That fact gave finality to the order denying him the right to intervene. What was said by the Court on page 448 must be construed with that in mind. Certainly, The Leyman Corporation would not be bound by any judgment rendered in this case.
In 4 C. J. S., 214, the rule is stated that:
“No appeal lies from interlocutory or discretionary orders ruling on applications for intervention unless the order falls within a statutory exception. The petitioner denied intervention may appeal from such an order if it finally disposes of his rights or prevents determination and enforcement thereof.”
*544And, at page 232:
“No appeal lies from orders or judgments on pleas in intervention or dismisal thereof unless they finally dispose of the case or come within the terms of statutes permitting the same.”
(3) The anomaly that would be presented by the judgment of a court becoming a finality, for lack of a competent appellant, was discussed in Bryan v Inspiration C. C. Co., 23 Ariz., 541. The statute of limitations had run against a new action. The argument was made in that case, as here, that the plaintiff was incapable of securing a review of an order refusing to make a new party to the action who had the entire title to the case, the plaintiff having no title, legal or equitable, but having instituted the action under an honest mistake, as we must presume was done here. At page 546, the Court made this comment:
“The result of this would be the peculiar situation that a final judgment has been rendered, exonerating the defendant from liability, and finally disposing of any claim that might be made on account of the death of the deceased, a judgment which in its nature is subject to review by this court, and yet no one is in a position to seek such review. While the position of the appellee may appeal to the severely logical, yet the argument made must yield to the practical application of the statutes allowing the right of appeal.”
However, assuming that The Leyman Corporation had the right to appeal, that did not deprive The H. S. Leyman Company of an equal right, and in this case it would seem that there was greater reason for an appeal by The H. S. Leyman Company, unless it is a fact that the statute of limitations would be a defense to an action instituted by The Leyman Corporation. The H. S. Leyman Company was faced with the immediate prospect of a judgment being rendered against it, unless title to the cause of action sued upon could be strengthened by bringing in the beneficial owner. Upon the refusal to permit intervention, what was a prospect, became a reality in the' judgment of dismissal at its costs.
We adhere to the conclusion heretofore announced.
ROSS, P. J., & HILDEBRANT, J., concur.